﻿Mr. President, allow me to congratulate you on your election. Your professional skills and your kindness, which I had the opportunity to know during my recent visit to your country, will be much needed in guiding the present session of the General Assembly.
The past year was to a substantial extent a year of Europe. The eastern half of Europe is regaining its freedom and sovereignty.
Your presidency appears to me to be a symbol. You are taking office as a representative of a European country which is, however, also fairly close to Africa and whose port of Valletta was for centuries a place of clashes as well as a refuge that was always available on the routes between Europe and Asia, the West and the East, as was said in Rudyard Kipling's time, or the North and the South, as we are beginning to say nowadays.
The most recent sessions of the General Assembly have already indicated that the United Nations is only now returning to the opportunities of the time of its founding. The success of last year's session was due to your predecessor General Joseph N. Garba of Nigeria, who deserves our gratitude.
It has become customary to address here all the particular areas of United Nations activities. I shall certainly comment on some of them today, and we will express our views on others later. Yet I feel a need to be a little bit personal, which will take a little time.
It is a special honour for me to be welcomed into the community of nations as the first Foreign Minister of newly liberated Czechoslovakia. Twenty-two years ago I was sitting in this Hall in the press gallery and listening to a statement by the then Soviet Foreign Minister, Andrei Gromyko. He was putting forward arguments to back up a definition of aggression. It was a fine definition. However, I felt a shiver running down my spine. Gromyko was speaking as if he did not know that he was defining, describing and condemning precisely what his own country had perpetrated against Czechoslovakia no more than six weeks earlier. Then, for many years, I followed from the places where I had to live and work because of that aggression - among others from a prison - the difficulties and sometimes even political paralysis of this Organisation, the cascades of rhetoric and mutual accusations. It was not until the past few years that, among other things because of the more favourable developments in the eastern part of Europe, certain results emerged. To a considerable extent we owe it to the tireless activities of the Secretary-General, Mr. Javier Peres de Cuellar, that the United Nations has, after all, played a meaningful role - for example in Namibia's accession to independence and in the assertion of minimum human-rights standards.
I have said that the past year was a year of Europe - a year of historical failure of its totalitarian regimes. My country, too, is now, after 50 years, rededicating itself to its democratic traditions. We are all still somewhat surprised. No more than a year ago I was living in a country mired in immorality, economic decline and police persecution; now I am living in a country full of hope that has already had free elections and is taking the first steps towards introducing a market economy, a year ago I was working as a boiler-room attendant, publishing an independent underground newspaper and being chased by the secret police, while today I am addressing you as the Foreign Minister of my country.
In the heart of Europe, at the crossroads of European history, we have often been compelled to think about our place within the community of nations. Armies used to roll over our territory, and a number of European wars started and ended there. More than once, forces stronger than ourselves forced us to give way to their interests. When we were not willing to do so - as at the time of Munich or the Prague Spring - they sent troops to make us obey. Nevertheless, we have always succeeded in recovering.
The first Czechoslovak President, Tomas Garrigue Masaryk, believed that greatness was not a matter of size or numbers of population but rather a matter of inner strength, truth, culture and education, of the contribution a person or a nation can make to enrich the common treasury of humanity, of the values he or she will create and offer to others. Standing on the threshold of our new democracy, we want to meet this challenge.
The rapid disintegration of the totalitarian structures in Central and Eastern Europe wan the fruit of the activities of people yearning to live in freedom in a just, democratic and prosperous society. However, it was also a proof of the fact that systems incapable of reflection and self-renewal at ever higher levels are doomed to passivity, rigidity and ultimately to extinction. Many dictators have terrorised peoples in this century; there were Stalin, Hitler, Mussolini, there were numbers of others in Asia, Africa and Latin America. In the end, they always led their countries to failure and defeat. Undoubtedly, those continuing along similar lines today will end up in the same way. That, however, always costs a lot of suffering, misery and human lives.
We also know from our experience that those who cause suffering always seek to justify their actions by invoking lofty ideals: the only true faith; the interest of the nation; the struggle for the best of worlds. Then, m aggression is not an aggression but a holy war or a liberation struggle; killing is not murder but the defeat of enemies of freedom or of criminal elements. In the United Nations, too, we were encountering that approach for over four decades. 
I am happy to note that, by taking an unambiguous stand on the Iraqi aggression against Kuwait, our Organisation is coming back - definitively, I hope - to its real mission. Only with the end of confrontation and with the East and the Nest engaging in genuine co-operation will the United Nations be able to exert more effective efforts in promoting global security and human rights, eradicating famine and underdevelopment, protecting and improving the environment, combating drug abuse and terrorism and building up mechanisms of economic development and co-operation for the whole world community.
If we are to succeed, we need a peaceful, favourable international environment where nobody suffers too much and where everybody has a chance. Naturally, there are differing priorities as to courses of development. The wealthier part of the world is in a process of economic integration. Europe at present is seeking ways towards integration not only in the economic sphere but also in the political and social spheres, and perhaps in defence as well. Most countries of the South have other priorities, the need to cope with hunger, population explosion, debt, falling prices of their traditional products and raw materials, lack of investments, an inadequate infrastructure, insufficient levels of know-how and a lack of access to modern technologies.
We know well from our own experience what it means to have a malfunctioning economy which creates a system of ever-present shortages and what consequences that entails for the life of the society in economic and moral terms. This is also the reason why we do not want to see confirmed the anxieties that a part of development assistance, already insufficient, might be drawn off because of the needs of Central and Eastern Europe.
In the past, development assistance was shrouded in numerous illusions, many of them voiced also in our Organisation. But even in the form it took and the extent to which it was provided, such assistance has resulted in a lot of good. Yet, fundamental issues have remained unresolved. At times development aid was turned into an instrument of ideological rivalry in third world countries, with the East-West conflict looming in the background. At present, nothing could be worse than the replacement of the disappearing cold war bipolarity by a new North-South bipolarity.
One hundred years ago, Radyard Kipling said: "East is East and West is West and never the twain shall meet". For the author of the Jungle Book, admirer of Asia, Africa and the golden schools of fish at Mandalay, the difference in civilisations between his England end his India seemed impossible to overcome. From the mechanical viewpoint of that century, he could not foresee the age of computers. From the period of colonial empires and clearly geographically defined interests, he could not envision our global civilisation, where we can already determine common principles leading to the success or failure of our activities. Now, even a minor issue can become a global one - a conflict of religions or nationalities in the Middle East also makes itself felt through murders at an airport in Some or the Olympics in Munich.
We Czechs and Slovaks highly value our own national identity. Throughout our history, we had to struggle to preserve it. That is perhaps one of the reasons why we know that the identity of peoples cannot be confused with the political intentions of those who seek to stay in power or to gain power by fomenting fanaticism, be it of a nationalist, religious or ideological nature.
Thus, we do not consider Saddam Hussein's attack on Kuwait to be just a regional matter confined, let us say, to the Middle East. We perceive it to be an attack on the fundamental rules of coexistence among nations and States. These rules are also enshrined in the Charter of the United Nations. Once we have succeeded in reaching the point where we are beginning to speak the same language, we should not let this opportunity of the world community slip out of our bands. Those who do not understand this or who do not want to understand this, those who would attempt to make use of the current situation to settle some problem of their own, jeopardise not only that opportunity and the international community, but also, ultimately, themselves.
This is certainly an emotional moment for me, personally, but I deem it much more important that my country has ended the long nightmare that befell a large part of the world and that was also impeding the activities of the United Nations. Although we had to exert efforts of our own to make the revolutionary change happen, we would not have been successful without the support and assistance of all democratic and freedom-loving countries and forces of the world community. These included the seven courageous Russians who demonstrated at Red Square against the occupation of Czechoslovakia in August 1966, the Polish Solidarity movement, members of the Congress of the United States and members of both Western European and American human rights movements, writers and politicians, people like Francois Mitterrand, Olof Palme and Andrei Sakharov, all of whom have supported us through personal contacts. I am naming but a few of those who have always known that the struggle for human rights, freedom and democracy is universal, that if we allow injustice to exist elsewhere, it can appear on our doorstep as wall. They have also included those Soviet politicians who, like Mikhail Gorbachev or Eduard Shevardnadze were not afraid to open a window to the world and set in motion the democratisation of their own society.
Czechoslovak foreign policy is now independent and ready to bear its share of responsibility for the future of the international community.
First of all, we had to normalize our relations with our neighbours. We wish to participate in the economic integration of Europe and to contribute in an active manner towards creating common human rights standards and a common European economic, legal, environmental, cultural and security structure. We wish to become a full member of the Council of Europe. We want to make a contribution to the institutionalisation of the process established by the Conference on Security and Co-operation in Europe (CSCE). We have put forward specific proposals. We are offering Prague as the host city of a permanent CSCE secretariat.
Our interest in building a united Europe also determines our stand on the unification of Germany. Czechoslovakia considers the forming of a single Germany as an act in implementation of the German people's right to self-determination, the outcome of a democratic process and a prerequisite for definitively overcoming the division of Europe and for settling the outstanding issues of the Second World War.
This year the United Nations ranks have grown even more with new Members joining the Organisation. We have welcomed in our midst the long-awaited Independent and free Namibia. We admitted Liechtenstein a few days ago. It gives me great pleasure to express my congratulations to both new Members from this rostrum. The principle of universality of our Organisation requires that it grant membership to all independent countries that show an interest in joining it, as is the case with the Republic of Korea at present. 
Freed from the shackles of confrontation, the United Nations my offers a wide range of opportunities for the advancement of international co-operation in all fields. For our part we shall do our utmost to that end. We reaffirmed this during the visit of the Organisation's Secretary-General to the Czech and Slovak Federal Republics this year. We are now offering a spacious palace in Bratislava, with numerous halls and conference rooms, no more than 60 kilometres from Vienna, for activities of the Vienna International Centre. We shall continue to support the peace efforts of the United Nations.
Beginning next year we shall be ready to send, upon the request of the Security Council, a battalion-strength military unit to join in United Nations peace-keeping operations. We are prepared to act as mediators in the settlement of conflicts if we are requested to do so. It is our conviction that crises have to be settled solely on the basis of the United Nations Charter. Negotiation and the striving for compromise is, in our opinion, the only possible way out for the Middle East, Afghanistan, Cambodia, Cyprus and elsewhere. Peaceful rather than violent means should be sought to eliminate the shameful system of apartheid.
Agreements on arms limitation and disarmament require verification and confidence-building measures. Therefore, we shall continue to publish data on our military expenditures according to United Nations guidelines. At the Conference on Disarmament in Geneva we shall contribute towards elaborating binding international instruments. We intend to become a party to the convention on the prohibition and destruction of chemical weapons as soon as it is finalised. We have published detailed information on our peacetime chemical potential. We have tested the feasibility of challenge inspections at chemical plants, as well as in military facilities. We have withdrawn our earlier reservation to the 1925 Geneva Protocol on the prohibition of the use of chemical weapons in war. We are encouraging endeavours aimed at achieving a general and complete nuclear-weapon-test ban and we shall take an active part in the Conference on the Moscow partial test-ban Treaty in January 1991.
We attach particular importance to the activities of the United Nations in the sphere of human rights. We are committed to this stand in view of the genesis of our revolution, and in view of our membership of the Commission on Human Sights from the beginning of next year - for the first time since the Commission was founded. We shall accede to the Optional Protocol to the International Covenant on Civil and Political Bights and sign the Second Optional Protocol to the same Covenant concerning Ute abolition of capital punishment. We are preparing to accede to the Convention relating to the Status of Refugees and to the relevant Protocol. We are also making preparations for the signing of the European Convention on Human Rights. My country and Austria have co-sponsored at the current session of the General Assembly a proposal for the conclusion of an additional protocol on consular functions to the Vienna Convention on Consular Relations.
Our endeavour to build up a country fully governed by the rule of law is inseparably linked with support for the rule of international law in inter-State relations. We are therefore withdrawing our reservations to the provisions in international conventions on obligatory jurisdiction of the International Court of Justice. I could name here a number of other steps through which we are seeking, often with a delay of several decades, to redress the consequences of the narrow-minded ideological approach of the undemocratic governments of my country to the development of the international community. But we want more than that: we want to learn from the experience of the past 40 years and use the resulting lessons not only for our own benefit but offer it to be used for the benefit of all.
The aim of our peaceful democratic revolution was first and foremost to free men and women from fear, to restore to them their human dignity and freedom of expression, freedom to elect their own representatives and to build a State under the rule of law, to give our citizens the possibility of taking personal responsibility for their lives, for their work and its outcome. Thus in yet another part of the world there is now a growing belief that first we are human beings and citizens and only after that whites or blacks. Catholics, Muslins, or people without religion, Czechs, Slovaks, Americans, Chinese, Arabs or Jews, rich or poor, educated or illiterate, Westerners or Easterners, Northerners or Southerners. The colour of our skin, our nationality, religion or political convictions constitute personal characteristics that neither give us a right to put ourselves above others nor make us inferior. This applies to personal relations, to domestic and foreign policies of countries, and also to United Nations activities. Never again should the United Nations adopt one-sided positions that impair its credibility, such as it did once in the resolution identifying Zionism with racism.
It is my opinion that the time has come for the United Nations to carry its original underlying idea further by formulating principles that would represent the common heritage of the development of the whole human civilisation, principles that have proved to be an essential pre-condition for the successful development of any society, regardless of the part of the globe in which it lives. We have a worthy foundation in the United Nations Charter, the Universal Declaration of Human Rights and the international human rights covenants. We hope that all United Nations Members will adopt these documents as their own and that efforts will be made to ensure their uniform interpretation and consistent implementation.
But let us go still furthers let us try to formulate principles of conduct for the world community to follow, so as to create a world economic space where each and every society, regardless of the level of its development and specific cultural traditions, would find its place, a world where opportunities and a chance of resolving social issues through prosperity, of raising the level of education and of having the voice of its national culture heard in the concert of world culture would be assured.
This relates also to the environment surrounding us. The United Nations is certainly the forum best suited for the formulation and assertion of common principles for the conservation and improvement of the environment. We know from our own experience that interference with nature in one part of the globe influences the destiny of us all. We shall discuss this subject at the United Nations Conference on Environment and Development to be held in Brazil. I hope that it will produce binding principles and set in motion broadly conceived programmes. In his message to the President of the Commission of the European Community, Jacques Delors, Czechoslovak President Vaclav Havel, proposed that the European Community, together with the countries of Central and Eastern Europe, set up a programme aimed at a continent-wide solution of environmental problems.
I have already stated that after overcoming East-West bipolarity we can and must work harder than before to bridge the North-South gap. The conclusions drawn at the eighteenth special session of the General Assembly on the revitalisation of economic growth can be inspiring but financial resources remain the essential factor. I am afraid that the present conflict in the Persian Gulf will again substantially limit the possibilities for development assistance. Already today, as a result of rising oil prices, the situation of many countries is becoming critical. However, financial grants or loans to the developing world cannot be seen as the only rescue. 
We have to look for other solutions as well. For instance, we must activate co-operation within regions or development areas. One of the available options might consist in the application of the plan I outlined at Harvard University last May for stabilisation of Central Europe and the USSR. We have suggested that the wealthiest States of the world set up a fund in the form of a dollar loan to the Soviet Union. That fund, to be administered by an international bank, such as the European Bank for Reconstruction and Development, would be used to pay for supplies from Czechoslovak, Polish and Hungarian enterprises to the USSB. These enterprises would be required to invest a part of their dollar earnings in their own modernisation. The Soviet Union would undertake to invest the rouble equivalent of the sum paid from the fund in the development of their own economy. Nobody would get any money in advance; payments would be committed to specific effective programmes under the supervision of the respective bank. The stimulating effect of such operations on the development of local industries is evident. Such a proposal offers, of course, just a model that could be elaborated so as to suit the specific conditions in individual cases. Most of the attempts made so far involving an active donor and a passive recipient have failed. Why not try some other ways?
Over the 45 years of its existence, the United Nations has gone through many a twist of fate. Yet, despite all drawbacks, it survived even the worst times of the cold war. Every third Tuesday in September those who would not have met otherwise met in this Hall: a thin thread connecting the international community was still there.
The end of bipolar confrontation, linked with the sweeping changes in Central and Eastern Europe, is making possible a renaissance of the ideas enshrined in the Charter of our Organisation. I am confident that it is the United Nations through which the new era of co-operation, in an area extending from San Francisco to Vladivostok, will be projected into co-operation with the South, and that this will create the essential pre-conditions and make available the resources that are necessary to eradicate poverty and to solve the problems of the environment;
One of the founding fathers of the United Nations - Czechoslovak Foreign Minister Jan Masaryk, son of our first President - pointed out, as long ago as 1947, that there are four cardinal points, not just east and west. In vain did he call for the forging of a democratic chain to encircle the whole globe. After the fall of democracy in Czechoslovakia in 1948 he tragically ended his life with a fall from a window of Cernin Palace, the seat of our Foreign Ministry. Sometimes I take my visitors to that window, thinking about how he would rejoice to see that we are again taking up this dream of his with renewed hope. Let me therefore conclude my statement with the same words with which he concluded his at the first General Assembly session: "So onward United Nations, marching as to peace".
